Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to communication filed 9/11/2020.  Claims 1-32 are pending for examination, the rejection cited as stated below.
.Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 17 is drawn to functional descriptive material recorded on a computer-readable medium.  However,  neither the specification nor the claim limits “computer-readable medium” to non-transitory.  The examiner presumes for the sake of examination that the term “computer-readable medium" comprises both transitory and non-transitory medium.
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007). 
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter, the claim as a whole is non-statutory. The examiner suggests amending the claim to include the disclosed non-transitory computer readable storage media, while at the same time excluding the transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.  Claims 18-24 are similarly rejected.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent 10813034.  As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, i.e., claim 1 of the patent is more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 2-32 are similarly rejected.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hicks, III et al (US 2004/0054718, hereafter “Hicks”).
As to claim 1, Hicks discloses a method comprising:
receiving, by a server device, a request associated with an application ([0016], “a user can go to a website or contact a service representative to subscribe to a new service. In this example, when a user successfully subscribes to a new service, a dynamic link to the new service is automatically established on the user's family home page maintained on a network. If the new service requires that an application program/service be downloaded to an applications services gateway in the user's home from the network, the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein the user’s subscription to the new service is equivalent to a request associated with the application, and wherein the service platform 110 is equivalent to a server device, see figure 1); 
determining that the request is associated with an account authorized to access the application (see citation above, wherein the user’s subscription request is associated with the user account, and wherein accepting the subscription request implies authorizing the user account to access to the application/service); and
based on the request, sending, to an interface device associated with the account and located at a premises, the application (see citation above, [0016], “the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein the applications service gateway is equivalent to an interface device associated with the account and located at a premise, see figure 1, the home 100),
wherein the interface device is configured to:
([0020], “The application services gateways 114 act as execution environments to execute one or more of the application programs/services simultaneously for the residence 100.”); and
communicate with one or more premises devices located at the premises ([0020], “application services gateway 114 is configured to provide a different set of services with different functionality, such as home management and control”; [0021]).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 25, see similar rejection to claim 1.
As to claim 2, Hicks disclose the method of claim 1, wherein receiving the request comprises receiving the request from one or more of the interface device or a user device ([0016], “a user can go to a website” indicating a user device; see figure 1, user device 121; [0029], “The user can also log onto the family home page 119 through computer 121”).
As to claim 10, see similar rejection to claim 2.
As to claim 18, see similar rejection to claim 2.
As to claim 26, see similar rejection to claim 2.
As to claim 3, Hicks disclose the method of claim 2, wherein the user device is located external to the premises (figure 1, user device/computer 121 is external to the premises 100).
As to claim 11, see similar rejection to claim 3.
As to claim 19, see similar rejection to claim 3.
As to claim 27, see similar rejection to claim 3.
As to claim 4, Hicks disclose the method of claim 1, further comprising receiving, by the server device, an application package, wherein the application package comprises the application and configuration information association with the application ([0016], “the appropriate application program/service will be downloaded from the application program/service repository server in the network to the applications services gateway”, wherein it is necessary that the service platform comprising the application program/service repository server (see figure 1) receives the application package in order to provide such application package, see [0027], “[0027] The application programs/services, update data, and configuration data made available by the services platform 110 may be provided from various vendors”; see [0025], “The services platform 110 provides information including application program/service data, application update data, application configuration data, and related instructions to the application services gateway 114 where the application programs/services can be installed, configured, updated as necessary, and executed when needed”).
As to claim 12, see similar rejection to claim 4.
As to claim 20, see similar rejection to claim 4.
As to claim 28, see similar rejection to claim 4.
As to claim 5, Hicks disclose the method of claim 1, wherein the account is associated with a service tier, and wherein one or more of a run mode or a function of the application is enabled for the interface device based on the service tier ([0016], the user subscribed specific service is equivalent to a service tier, wherein the function of the application on the application services gateway is enabled based on the subscribed service, see also [0029], “Upon selecting a service, the services database 120 is updated to indicate that this particular consumer has subscribed to a particular service, and a link to the service is provided on the family home page 119”; [0045], “the application services gateway 114 receives application program/service data being downloaded to the application services gateway 114 from the services platform 110, such as in response to the consumer subscribing to a new service. The application services gateway 114 then stores the new application program/service so that the program/service can be executed by the virtual machine 216 or 217, middleware 215, or directly from the operating system 212 depending upon the application/service and configuration of the application services gateway 114.”).
As to claim 13, see similar rejection to claim 5.
As to claim 21, see similar rejection to claim 5.
As to claim 29, see similar rejection to claim 5.
As to claim 7, Hicks disclose the method of claim 1, wherein the application comprises at least one of an executable file, a widget program, a module, or a script (abstract, “execute electronic application programs/services”; [0007], “an application services gateway that executes application programs”).
As to claim 15, see similar rejection to claim 7.
As to claim 23, see similar rejection to claim 7.
As to claim 31, see similar rejection to claim 7.
As to claim 8, Hicks disclose the method of claim 1, wherein receiving the request associated with the application comprises receiving a request for a service associated with the application (see citation in rejection to claim 1, [0016]).
As to claim 16, see similar rejection to claim 8.
As to claim 24, see similar rejection to claim 8.
As to claim 32, see similar rejection to claim 8.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 6, 14 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks, as applied to claim 1 above, and further in view of Miller et al (US 2004/0268298).  
As to claim 6, Hicks disclose the claimed invention substantially as discussed in claim 1, including wherein the server device is configured, based on information associated with the application and received by the server device, to indicate a default configuration setting associated with the application ([0028] indicating the initial installation/configuration [before upgrades) is the default configuration setting associated with the application, based on the database of the information maintained by the service platform 110), but does not expressly disclose such a database of information is a manifest file.  Miller discloses a concept of configuration specified in a manifest file ([0051]; [0163]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Hicks with Miller.  The suggestion/motivation of the combination would have been to provide configuration instructions (Miller, [0051]; [0163]).
As to claim 14, see similar rejection to claim 6.
As to claim 22, see similar rejection to claim 6.
As to claim 30, see similar rejection to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449